Citation Nr: 1421197	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-46 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 25, 1966 to November 8, 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

During the course of this appeal, the Board sought an expert opinion in June 2013, and an addendum to that opinion in December 2013.

The Veteran's claim for service connection for a low back condition has been previously denied on multiple occasions.  Most recently, the Board denied the claim in a February 2008 decision.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.


FINDINGS OF FACT

1.  In a February 2008 decision, the Board denied entitlement to service connection for an acquired low back condition.

2.  Evidence received subsequent to the February 2008 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back condition.

3.  The Veteran was diagnosed with congenital spondylolysis in service.

4.  The Veteran has current diagnoses of spondylolysis, spina bifida occulta, and spondylolisthesis, which are congenital in nature. 

5.  There is no credible evidence that the Veteran suffered an in-service back injury.

6.  The Veteran was first diagnosed with arthritis in 1993; he is not shown to have manifested an acquired low back disability for many years after service, and there is no evidence that any acquired low back disability is related to an injury or event in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

2.  Congenital defects, including spondylolysis, spina bifida occulta, and spondylolisthesis, are not subject to service connection without superimposed injury or disease.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.9 (2013).  

3.  A low back disability other than a congenital defect was not incurred or aggravated in service, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board is reopening the appellant's claim, no discussion of VA's duties to notify and assist regarding the new and material evidence claim are necessary.  

The Veteran was sent a letter in June 2008 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, Social Security Disability records, and reports of VA and private treatment and examination.  Additionally, the record contains the report and addendum report the Board requested in June and December 2013, respectively.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

New and Material Evidence

Generally, a Board decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is set forth at 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board most recently denied entitlement to service connection for a low back condition in February 2008.  See 38 C.F.R. § 20.1100.  Since that decision VA has received evidence suggesting that the Veteran's spine disability is of an acquired, rather than congenital, nature (see, e.g., April 2008 report of Dr. S.P.B.).  As such, the evidence raises a reasonable possibility of substantiating the claim, and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that the regulation creates a low threshold, "enabling rather than precluding reopening."). 

Service Connection

The Veteran is seeking service connection for a low back disability.  He reports falling from a set of monkey bars during jungle training after having completed basic training, landing on his back, and experiencing back pain since.  The Veteran was first diagnosed with spondylolysis while in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be warranted in the case of a pre-service disability that was aggravated during active duty service.  38 C.F.R. § 3.306.  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, no complaints or abnormal findings were noted on the entrance examination, and thus the Veteran is presumed to be in sound condition upon entry into service.  Id.  

The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id.; VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the Veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

While generally the presumption of soundness applies where congenital conditions are not noted at entry, see Monroe v. Brown, 4 Vet. App. 513, 515 (1993), the presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects)).  

Service connection may be granted for diseases, but not defects, of congenital, developmental or familial origin.  VAOGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990).  In attempting to differentiate the categories, the General Counsel noted that "the term 'defects,' viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 67-90.  In contrast, a "disease" "referred to a condition considered capable of improving or deteriorating."  Id.  If the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Medical Evidence

The Veteran served between July and November 1966.  In August 1965, less than a year prior to his active duty service, his employer provided a physical examination, including spine x-rays.  According to an April 1975 statement from the examiner who conducted the August 1965 x-rays, those x-rays were normal.  Similarly, the Veteran's December 1965 enlistment examination revealed a normal spine, and the appellant denied back pain on his accompanying Medical History Report.  
 
In October 1966, he sought treatment for back pain.  According to the report at that time, the Veteran informed the examiner that he had a long history of such pain, without antecedent trauma.  He said that the pain had become progressively worse with the increased exercise required in basic training.  X-ray studies at that time revealed a defect in the pars interarticularis of L5 consistent with spondylolysis.
 
A Medical Board deemed the Veteran medically unfit for induction, but considered him fit for retention.  He elected separation from service.  The November 1966 Medical Board report contains a diagnosis of spondylolysis of L5, symptomatic, with x-ray evidence, existing prior to service.
 
The Veteran again underwent x-rays in December 1966.  According to a March 1973 report from E.J.F., M.D., the December 1966 x-ray studies showed spondylolisthesis and multiple congenital abnormalities of the L5 area.

Per a March 1974 report, December 1966 x-rays were negative for recent fracture or dislocation, and the intervertebral spaces showed no narrowing.  The slight anterior displacement of the fifth lumbar segment upon the first sacral segment, as seen in the December 1966 x-rays, was not observable, but the examiner noted technical deficiencies in the study.  Nevertheless, the examiner opined that the x-rays revealed a corrected pseudospondylolisthesis at that level.  The examiner diagnosed "minimal, minor" congenital abnormalities of the lumbosacral area, bilateral small fifth lumbar isthmus defects, and corrected spondylolisthesis since December 1966.
 
In January 1975, the Veteran sought spine treatment, and informed his examiner that his back pain began four months after entering active duty, and had not subsided since his separation.  Physical examination demonstrated tenderness at L5-S1 and pain on straight leg raising on the left; x-ray studies showed a unilateral spondylolysis.
 
After the Veteran complained of back discomfort during VA treatment in May 1993, he was provided x-rays.  According to the May 1993 x-ray report, there was no evidence of spondylolysis or spondylolisthesis.  The interpreter only diagnosed mild degenerative joint disease, with slight straightening of the normal lumbar lordosis, and minute anterior marginal osteophytes.

In May 1994 outpatient treatment, the Veteran reported recurrent back pain for 25 years.  A May 1994 x-ray report, noted a "suggestion" of a pars defect at the left side at the level of L5, with spina bifida occulta and osteoporosis.  
 
In June1995 treatment, the Veteran complained of increasing back pain, without recollection of aggravating events.  Examination revealed a slight straightening of the lordotic curve.  June 1995 x-rays demonstrated minimal degenerative changes involving the lower lumbosacral spine, with no evidence of an acute abnormality such as a fracture or dislocation.  Vertebral bodies appeared to be of normal height and alignment.  An MRI of the low back in June 1995 revealed a radial tear at L4-L5 with no evidence of disc herniation or spinal stenosis.

At a private examination in September 1995, the Veteran reported a history of back pain since 1966 that was constant, and stated that he fell while in service.  The examiner diagnosed a nonspecific lumbosacral spine disease, "post-traumatic," probably discogenic disease.  X-rays conducted with that examination showed no spondylolysis or spondylolisthesis, but rather minimal narrowing of L5-S1 with mild straightening of the lumbar lordotic curve.  In October 1995 VA treatment, the Veteran reported a history of low back pain since 1966, which he attributed to a fall that occurred while in the service.  
 
When examined by VA in January 1997, the Veteran said that his back problems started with a fall on an obstacle course in 1966.  The examiner determined that the Veteran did not appear to have a congenital back problem, and opined that his low back pain might have resulted from the alleged fall in 1966.  The Chief of Administrative Medicine added a handwritten note to the report, interpreting January 1997 x-rays as showing a defect of the first sacral vertebra diagnosed as spina bifida occulta, and opining that the condition was congenital and can produce symptoms of low back pain.  A January 1997 radiology report included consideration of five lumbosacral films, as well as x-rays performed in June 1995 and May 1993.  The radiologist diagnosed spina bifida occulta of the first sacral segment.
 
A March 1997 VA examination report pointed out that there was no documented fall in the Veteran's service records.  The examiner stated that the chronic low back pain was perhaps due to spondylolysis, which he indicated was a congenital defect in the vertebral column.  He further opined that the tear in the annulus between L4 and L5 could have been due to trauma.
 
A VA examiner, following physical examination in December 1998, diagnosed chronic low back pain, possibly secondary to minimal degenerative joint disease and a radial tear at L4-L5.
 
VA conducted further evaluation of the low back in April 1999, that included x-rays.  X-rays showed some osteoporosis in the lumbar spine, a spina bifida occulta, and a pars defect compatible with a diagnosis of spondylolysis, though no spondylolisthesis was noted.  The examiner, who reviewed the claims file and examined the Veteran, diagnosed chronic low back pain, a unilateral pars defect diagnosed as spondylolysis on the right L5 vertebrae, spina bifida occulta, mild degenerative arthritis, and signs of osteoporosis.  The April 1999 examiner felt that the history of varying diagnoses required explanation.  Concerning the 1995 MRI-based diagnosis of an annular tear in the L4-L5 inner space, the examiner had a neuroradiologist review the 1995 film, as well as a subsequent 1996 film; the radiologist found no evidence of an annular tear in either MRI.  The examiner also pointed out that with regard to x-rays, there a degree of variance in the reading of the x-rays should be expected, due to the presence or absence of abnormalities, variations the astuteness of the examiners, variation in technique and positioning, and variation in condition over time.  

The examiner noted that the pars defect could be either congenital or acquired; spina bifida was congenital; and degenerative arthritis and osteoporosis were developmental diseases.  After discussing the Veteran's entire history, the examiner concluded that the Veteran had a preexisting back disorder when he entered service, as there was no evidence of trauma in service and the Veteran did not mention service back trauma at an October 1973 personal hearing.  The April 1999 examiner also noted that, while the rigors of service as likely as not caused exacerbation of the underlying condition, it was unclear whether the Veteran's back condition was permanently altered by service or whether the condition returned to baseline and followed the natural course of the underlying condition. 

According to a March 2004 report from a VA physician who reviewed the claims file, it was less likely than not that the Veteran had an acquired back disability due to disease or injury incurred in service.  This physician noted that the Veteran did not seek treatment for back pain for many years after service discharge and concluded that the Veteran had a temporary, rather than permanent aggravation, of back pain in service.  The examiner considered the Veteran's history as consistent with degenerative disc disease that developed through the years and found that the disorder was not related to service injury.

After the Board sought an expert opinion, a separate March 2004 report indicated that "back pain" was "evidently . . . incurred when he was doing physical training at Fort Jackson."  The examiner noted that the diagnosis at that time was a spondylolysis defect.  Following service, the Veteran did not seek any medical attention for low back pain for many years.  The examiner noted that 1993 x-rays showed no spondylolysis and no spondylolisthesis of the low back, but did show some mild degenerative arthritic changes in the lower lumbar area.  The examiner also observed that the majority of x-rays and MRIs performed on the Veteran have not shown spondylolysis, but rather have shown only the radial tear of the annular ligament and a "very mild" degenerative change at the lower lumbar area.  The examiner opined that, based on a review of the record, "it appears that the examinee appeared to have lumbosacral muscle ligamentous sprain, which was an aggravation of previous mild-to-moderate back pain he had prior to coming in the service and this was a temporary aggravation.  This was based on assumption that the patient did not seek any further medical attention for his back for many years . . . ."  The examiner further opined that the original x-ray diagnosis was probably an error "as further multiple x-rays did not confirm any spondylolysis of the lower lumbar vertebrae.  It did reveal a spina bifida which is a congenital deformity and is not normally associated with any symptomatology."  He stated that any degenerative disc problem that developed through the years are not related to any service-connected injury.  In conclusion, he opined that it was less likely than not that the Veteran has a current acquired back disability due to disease or injury that was incurred in service, and that his back pain in service was a temporary aggravation of preexisting back pain.  
 
Another VA orthopedic evaluation was conducted by a different physician in May 2007.  After reviewing the claims file and examining the Veteran, the diagnoses were spondylolysis and degenerative arthritis of the lumbar spine.  The VA examiner concluded that the Veteran's spinal congenital defects "obviously" preexisted service and that the records from service indicated that he did have preexisting back symptoms.  The examiner added that there were no records of a back injury in service or evidence to show an acquired back condition that permanently worsened during service.  X-rays from May 2007 demonstrated mild dextroscoliosis, mild to moderate degenerative changes of the endplates and facet joints, most prevalent at L5-S1, and a bilateral pars defect "probably" present without significant listhesis (though the study was "limited by overlying bowel air and soft tissue densities).  There was no evidence of compression fracture.  
 
In April 2008, a private physician opined that, considering the August 1965 x-ray prior to enlistment, there is proof in this case that the spondylolysis did not exist prior to service.  It was his opinion that the spondylolysis and resulting back pain developed during service as a result of an acute back injury that occurred during advanced training, and that the same back injury has continued to cause pain through the present time.  Notably, the examiner assumed that the Veteran did suffer an injury during a fall on an obstacle course, as the appellant has continued to assert.

The Board obtained another expert report in August 2013, supplemented by a January 2014 addendum.  That examiner opined that the Veteran's spondylolysis was a pre-existing condition and was not traumatic.  While, as the examiner noted in the addendum, spondylolysis could result from trauma, such cases are extremely rare, and "there would have to be a significant injury from which this particular patient would have known immediately and from which he would never recover.  The examiner explained that the incomplete development of the superior articular facets on the fifth sacral level on the left (spondylolysis) is congenital, and any displacement of the lumbosacral junction - i.e., spondylolisthesis - is a direct consequence of spondylolysis.  Based on a review of the claims file, including all pertinent medical records, the examiner opined that the current diagnoses were spondylolysis, spondylolisthesis, and other congenital defects including spina bifida occulta.  The examiner concluded that the spondylolysis was present upon entering into the service and was "at least not likely" permanently aggravated as a result of any injury in service.  The Board acknowledges the slightly unclear wording from the examiner ("it is at least not likely), but finds that it is very clear from the examiner that his opinion was that the disability was not aggravated, due to the lack of in-service injury.

Prior to addressing the nature of the Veteran's disability, the Board must address questions concerning the Veteran's credibility in making his claim, as the interpretation of the evidence hinges in large part on whether his current assertion that he suffered a traumatic fall during advanced jungle training are believable.  Initially, the Board finds that the Veteran is competent to describe an in-service injury.  Buchanan, 451 F.3d at 1335.

The Board finds that, however, regarding his assertion of no back pain prior to service, and that he injured his back in a fall sustained in service, his statements are not credible.  He first asserted that he fell during training in the 1990s, nearly 30 years after the injury allegedly occurred.  His claim of an in-service injury is contrary to all of the previous evidence of record, which undermines his credibility.  When he first sought treatment for back pain in service in October 1966, as documented in the spine examination that first discovered the Veteran's spondylolysis, he informed the examiner that he had a long history of such pain, without antecedent trauma.  

After separation, the appellant sought service connection for a spine disability in a January 1967 claim, and ultimately appealed the denial of his claim all the way to the Board, consistently acknowledging pre-service back pain, and without once describing such a fall.  As part of that appeal, the Veteran made numerous statements that directly contradict his current allegations.  For instance, in a May 1973 statement, the Veteran stated that he felt, considering the nature of his release from active duty, that someone must have known about his back condition prior to basic training.  

Later, the Veteran testified at an October 1973 RO hearing, claiming that he had a pre-service spine disability that was aggravated in service.  He testified that he was asked during his induction examination if he had any disability, and (in his words) "I stated that I had a back injury which I was born with . . . ."  Concerning events in service, the following testimony occurred:

Veteran: Okay I was in the service and I was going through training and at this time my back just completely gave out and I went to the hospital and my back never bothered me until up to that date.  While I was in the service the captain said to me well, you have this certain condition and I asked him could I be placed in another, and he says you know, there is nothing.  The only thing you could do is be released from the service.  I said well, if that is the only thing."

RO: In other words, in going from your basic training into the advanced training your back bothered you to the extent that you had to seek medical assistance, is that correct?

Veteran: Right.

. . .

RO: Before you went into the service did you have trouble with your back?

Veteran: Yes.

RO: Had you sought medical attention for it at that time?

Veteran: I believe at one time I did.

. . . 

RO: Is there anything else that you would like to tell us at this time?

Veteran: The condition I had, before I entered the service the condition was not aggravated but while I was in the service my back had given out.

RO: You mean you had the condition before service but it didn't bother you, is that correct, is that what you are trying to tell us?

Veteran: Right, it never bothered me until I was going into advanced training and then that is when I was hospitalized in the service.

The Board finds the statements made in October 1966, when the cause of the Veteran's complaints was being evaluated, to be credible and highly probative.  There is simply no reason for the Veteran not to have reported a fall at that time.  Similarly, there was no reason for the Veteran not to report his fall during his first attempt at seeking service connection.  The inconsistency in the Veteran's statements concerning the origins of his back pain have completely undermined his credibility in that regard.  Caluza, 7 Vet. App. 511-12.  The Board acknowledges that the Veteran's brother and mother both asserted that the Veteran did not have back pain prior to service, but complained of back pain upon his separation; those statements, while potentially supporting a conclusion that the Veteran did not experience back pain prior to service, contradict the Veteran's very statements on his pre-service history made contemporaneous with service and shortly thereafter.  The brother's and mother's statements do not serve to repair the Veteran's credibility, but rather further call it into question, as they present further discrepancies between the Veteran's historical contentions and his current claim.  

Other than the Veteran's statements, the evidence does not indicate any in-service injury, and the Board finds that no such injury occurred.  As such, to the extent that recent reports (i.e., reports from the 1990s to the present) have relied on his claims of an in-service fall/trauma as a basis for any opinion asserted, those opinions are not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative). 

As there is no credible evidence of in-service incident, the question before the Board can be simplified to whether or not the Veteran's disability is a congenital defect.  

The Board has considered all of the evidence listed above, and finds that the preponderance of the evidence demonstrates that the Veteran's current disability is a congenital defect, as first noted during service.  The large majority of the available objective test results demonstrate congenital defect findings.  October 1966 x-rays (spondylolysis); December 1966 x-rays (multiple congenital defects, including failed fusion of the spine, partial absence of the left fifth lumbar isthmus and its inferior articular facet, poorly developed left fifth lumbar isthmus, incomplete development of the superior articular facets on the left, and spondylolisthesis); March 1974 x-rays (congenital defects); January 1975 x-rays (spondylolysis); May 1994 x-rays (spina bifida, suggestion of pars defect); January 1997 x-rays (spina bifida); March 1997 opinion (spondylolysis); and May 2007 x-rays (pars defect/spondylolysis) all demonstrate congenital findings.

There are also three additional reports that document spondylolysis that, each for different reasons, the Board finds highly probative.  First, the April 1999 examiner diagnosed spina bifida occulta, noting it to be congenital, and spondylolysis, indicating that it could be congenital or traumatic.  That examiner confirmed the in-service diagnosis of spondylolysis, and provided a thorough discussion of why previous reports of x-rays and MRIs that failed to diagnose spondylolysis were likely incorrect.  Notably, he indicated that the spondylolysis could be either congenital or traumatic.  The Board has found no credible evidence, however, of any in-service trauma. 

The April 2008 private examiner diagnosed spondylolysis and spina bifida occulta, but strongly opined that the spondylolysis disorder was traumatic in nature, related to a fall in service.  The Board finds his diagnosis of spondylolysis and spina bifida to be highly probative, in that it is consistent with the other evidence of record already discussed, but finds that the opinion relating spondylolysis to in-service trauma is inconsistent with the facts of this case.  Nieves-Rodriguez, 22 Vet. App. at 302.  The Board has found that no trauma occurred, and that the Veteran's statements that he suffered an in-service injury are not credible; thus, any opinion relying on those "facts" is based on an inaccurate factual premise.  Id.  The examiner also relied upon the April 1975 interpretation of the August 1965 pre-service x-rays, which were included "normal" findings.  Discussed below, the Board finds that the August 1965 x-ray results are not probative, and as such, any reliance on those findings further undermines the factual basis for the April 2008 causation opinion.  Id.  

The August 2013 VA examiner opined that current diagnoses include spondylolysis, spondylolisthesis (due to spondylolysis), and spina bifida occulta.  The August 2013 opinion acknowledged that it is possible for spondylolysis to be due to trauma, but thoroughly explained why that situation is highly unlikely, especially in light of the fact that the Veteran did not claim an in-service injury in October 1966.  The August 2013 opinion is consistent with commonly accepted principles.  Generally speaking, spina bifida occulta is a "congenital cleft of spinal column."  See Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  "Spondylolysis is defined as a dissolution of a vertebra; a condition marked by platyspondylisis, aplasia of the vertebral arch, and separation of the pars interarticularis."  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991).  Platyspondylisis and aplasia are congenital conditions.  See Dorland's Illustrated Medical Dictionary 116; 1459 (32d. ed. 2012).

The Board does not find the April 1975 statement that the x-rays conducted in August 1965 were "normal" to be determinative of the issue, as that report is heavily outweighed by the other evidence of record.  Specifically, as discussed above, the Board finds that the Veteran did, in fact, have a congenital spine defect from birth.  The fact that numerous examiners other than the August 1965 examiner have found evidence of a congenital defect is sufficient to outweigh the probative value of that examiner's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991) (holding that where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases).  Other problems also undermine the probative value of the opinion, however.  The examiner who provided the April 1975 statement made his report ten years after the fact, and there is nothing in the record to suggest that he reviewed the August 1965 x-rays at the time of the April 1975 report.  Furthermore, as the August 2013 VA examiner discussed, the examiner provided nothing to support the statement that the x-rays were "normal," other than the simple finding itself.  

Based on the foregoing evidence, the Board concludes that the Veteran has diagnoses of spondylolysis, spondylolisthesis, and spina bifida occulta.  These conditions are congenital defects, and are not subject to service connection without evidence of superimposed injury or disease.  38 C.F.R. § 3.303(c).  Furthermore, there is no evidence of a superimposed injury, see VAOPGCPREC 82-90, as the Veteran's report of an in-service injury has been demonstrated to lack credibility.  

Reports that have suggested non-congenital disabilities, or that congenital defects are not present, have been shown to be inaccurate.  Although May 1993 and June 1995 x-ray reports suggested no evidence of congenital defects, these reports were considered by other examiners and disputed.  The January 1997 radiology report addressed not only current x-rays, but also those performed in June 1995 and May 1993, and diagnosed spina bifida occulta of the first sacral segment.  Similarly, the April 1999 VA examination report examined preceding x-rays, and, including analysis of current x-rays, concluded that spondylolysis was present, in addition to spina bifida occulta.   

The January 1997 examiner diagnosed no congenital back problem, but without the benefit of current x-rays.  When the Chief of Administrative Medicine reviewed the file and x-rays taken in conjunction with the examination, he noted that there was, in fact, x-ray evidence of spina bifida occulta.  Although the September 1995 private examiner did not diagnose a congenital defect following x-rays, the Board finds that report to be outweighed by the numerous x-ray reports that have demonstrated congenital findings.  

The evidence of an annular tear has also been shown to be incorrect.  The April 1999 examiner had a neuroradiologist review the 1995 MRI film, as well as a subsequent 1996 film; the radiologist found no evidence of an annular tear in either MRI.  The March 2004 examiner did not find evidence of spondylolysis, but he did making a finding of spina bifida occulta, which is a congenital disorder.  Additionally, the fact that no congenital defect was noted on the entrance examination is not determinative, as no x-rays were reviewed in completing the entrance examination report.  

Thus, while there is evidence of record contrary to the Board's finding that the Veteran has congenital defects, it has been shown to either be inaccurate, or has been outweighed by the significant preponderance of the evidence that demonstrates that he does, in fact, suffer from congenital defects of the spine.  

To the extent that the Veteran has been diagnosed with arthritis, the Board finds that this condition did not manifest to a compensable degree within the first post-service year.  As noted above, the in-service diagnosis for the Veteran's spine disability was spondylolysis.  X-rays in December 1966 failed to show arthritis, as did x-rays in March 1974 and January 1975.  Only in May 1993 was the Veteran first diagnosed with arthritis.  38 C.F.R. §§ 3.307, 3.309.  As the April 1999 examiner opined, this disability was developmental, and not due to any trauma, including trauma in service.  38 C.F.R. § 3.303.  

Furthermore, the Board has found that there is no credible evidence of an event or injury in service to which any other post-service diagnosis (i.e., annular tear; degenerative disc disease) could be related.  Holton, 557 F.3d at 1366.  To the extent that the March 2004 VA examiner diagnosed a possible in-service lumbosacral muscle ligamentous sprain that temporarily aggravated a pre-existing back pain, his opinion is not probative in that regard, as he gave no rationale in support of this conclusion, and he failed to address the Veteran's October 1966 statement that there was no antecedent trauma.  Nieves-Rodriguez, 22 Vet. App. at 302.  The March 2004 examiner's opinion is also outweighed by the fact that the physician who examined the Veteran in October 1966 did not observe such a strain, and that no other examiner to date, despite the fact that many have reviewed the file, has concurred with the sprain diagnosis.  See Willis, 1 Vet. App. at 70.

The Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a low back disability is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


